Detailed Action
This office action is in response to application No. 16/836,120 filed on 3/31/2020.

Status Of Claims
Claims 1-9 are pending.

Notice Of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Declaration
The inventor’s oath or declaration submitted on 05/27/2021 complies with the provisions of 37 CFR 1.63 pursuant to 35 U.S.C. 119(a)-(d). 

Priority
Applicant's claim for priority of provisional applications is acknowledged. The earliest effective filing date of this application is 04/01/2019.

Abstract
The abstract submitted on 03/31/2020 is in compliance with the provisions of 37 CFR 1.72(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 1, the claim is rejected under 35 U.S.C. 112(b) based on the following limitations:
derive, for each peer node associated with an internet protocol destination address, estimated network hop delay per (network instance, differentiated services codepoint) pair using at least one existing configured mapping of at least one (network instance, differentiated services codepoint) pair into a transport resource Ti per internet protocol destination address; and
Based on the above limitation, it is unclear whether the language enclosed by the parenthesis was intended to be a claim limitation or not. Examiner suggest amending the claim as follow “derive, for each peer node associated with an internet protocol destination address, estimated network hop delay per wherein the one pair includes a network instance and a differentiated services codepoint (DSCP); and”. In addition, Examiner suggest to clearly define what a network instance as a network slice as described in paragraph 0052 of the specification.
For the reason stated above the limitations are ambiguous rendering the claim to be indefinite.


Regarding Claims 2-3, the claims are rejected as they inherited the deficiency of the parent claim and have not resolved the deficiency. Therefore, the claims rejected based on the same rationale as applied to the parent claim above.


Regarding Claim 4, the claim is rejected under 35 U.S.C. 112(b) based on the following limitations:
receive at least one value of a first table from a network entity, where each of at least one internet protocol destination address in the first table is associated with an estimated delay per (network instance, differentiated services codepoint) pair entry;
Based on the above limitation, it is unclear whether the language enclosed by the parenthesis was intended to be a claim limitation or not. Examiner suggest amending the claim as follow “receive at least one value of a first table from a network entity, where each of at least one internet protocol destination address in the first table is associated with an estimated delay per , wherein the pair entry includes a network instance and a differentiated services codepoint (DSCP); and”. In addition, Examiner suggest to clearly define what a network instance as a network slice as described in paragraph 0052 of the specification.
For the reason stated above the limitations are ambiguous rendering the claim to be indefinite.

Regarding Claims 5-6, the claims are rejected as they inherited the deficiency of the parent claim and have not resolved the deficiency. Therefore, the claims rejected based on the same rationale as applied to the parent claim above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under AIA  35 U.S.C. 102(2) as being anticipated by Akhter et al. (US Publication No.  2015/0281028, hereinafter referred to as Akhter).
Regarding Claim 1, Akhter discloses an apparatus, comprising: 
at least one processor (The process is performed by a processor; see ¶ 0111.); and 
at least one memory including computer program code (The processor receive instruction and data from memory; see ¶ 0112.); 
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to:
perform at least one benchmarking procedure of at least one network hop delay per at least one transport resource towards at least one peer network node identified by at least one internet protocol destination address (Transmit mediatrace request to nodes in flow path; see figure 2 block 84. Receive one-way-delay from nodes in flow path; see figure 2 block 86. The mediatrace access the network map for IP addresses to send the request; see ¶ 0030.); 
derive, for each peer node associated with an internet protocol destination address, estimated network hop delay per pair using at least one existing configured mapping of at least one pair into a transport resource Ti per internet protocol destination address (The latency [hop delay] is calculated for ; and
 transmit the derived estimated network hop delay to a network entity (Provide the latency to a requesting device; see figure 2 block 90 & ¶ 0087.).

	

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-3 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Akhter et al. (US Publication No.  2015/0281028, hereinafter referred to as Akhter) in view of Dao (US Publication No.  2019/0253917, hereinafter referred as Dao).
Regarding Claim 2, Akhter fails to disclose that the apparatus comprises a user plane function. However, in analogous art, Dao discloses the apparatus is a user plane function (UPF); see figure 12. The UPF to report events, with the session management function (SMF), related to an N4 session for an individual PDU Session; see figure 12 step 2. The report includes the Measurement information parameter contains the actual information that the SMF requested to be informed such as delay critical GBR flows; see figure 12 step 2 & ¶ 0414-0415. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akhter latency measurement system to use the user plane function in order monitor network segments that cause the QoS violation so that suitable remedy solutions can be implemented; see ¶ 0070.

Regarding Claim 3, Akhter fails to disclose that the network entity comprises a session management function. However, in analogous art, Dao discloses the network entity is a session management function (SMF); see figure 12. The UPF to report events, with the session management function (SMF), related to an N4 session for an individual PDU Session; see figure 12 step 2. The report includes the Measurement information parameter contains the actual information that the SMF requested to be informed such as delay critical GBR flows; see figure 12 step 2 & ¶ 0414-0415. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akhter latency measurement system to use the user plane function in order monitor network segments that cause the QoS violation so that suitable remedy solutions can be implemented; see ¶ 0070.


Claims 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Akhter et al. (US Publication No.  2015/0281028, hereinafter referred to as Akhter) in view of Vicent (US Publication No.  2017/0142014, hereinafter referred as Vicent).
Regarding Claim 4, Akhter discloses an apparatus, comprising:
 at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to (The process is performed by a processor; see ¶ 0111. The processor receive instruction and data from memory; see ¶ 0112.):
 receive at least one value of a first table from a network entity, where each of at least one internet protocol destination address in the first table is associated with an estimated delay per pair entry (The latency [hop delay] is calculated for each hop; see figure 2 block 88 & ¶ 0081. By determining the OWD latency from the source to any given node along the flow path, the hop-by-hop latency [hop delay] may be calculated; see ¶ 0081. Provide the latency to a requesting device; see figure 2 block 90 & ¶ 0087.);
Akhter fails to disclose analyze, in response to at least one quality of service flow needing to be set up, at least one characteristic of at least one quality of service flow; and transmit, for each determined network hop to be traversed by the quality of service flow, at least one corresponding signaling associated with the network hop to the network entity. However, in analogous art, Vicent discloses determining [analyze] the latency [characteristic] associated with one expedited forwarding (EF) packets for the session [service flow]; see figure 3 block 302. Marking EF packets [signaling], in response to the determination, by changing the differentiated services code point (DSCP); see figure 3 block 304 & ¶ 0025. Modifying the per hop behavior based on the marking; see figure 3 block 306 & ¶ 0026. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akhter latency measurement system with the per-hop behavior modifier in order to ensure low latency at each of the one or more intermediate nodes; see ¶ 0004.



Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akhter as applied to parent claim above, and further in view of Dao (US Publication No.  2019/0253917, hereinafter referred as Dao).
Regarding Claim 5, Akhter, as applies to the parent claim above, fails to disclose that the apparatus comprises a session management function. However, in analogous art, Dao discloses the apparatus is a user plane function (UPF); see figure 12. The UPF to report events, with the session management function (SMF), related to an N4 session for an individual PDU Session; see figure 12 step 2. The report includes the Measurement information parameter contains the actual information that the SMF requested to be informed such as delay critical GBR flows; see figure 12 step 2 & ¶ 0414-0415. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akhter latency measurement system to use the user plane function in order to monitor network segments that cause the QoS violation so that suitable remedy solutions can be implemented; see ¶ 0070.

Regarding Claim 6, Akhter, as applies to the parent claim above, fails to disclose that the network entity comprises a user plane function. However, in analogous art, Dao discloses the network entity is a session management function (SMF); see figure 12. The UPF to report events, with the session management function (SMF), related to an N4 session for an individual PDU Session; see figure 12 step 2. The report includes the Measurement information parameter contains the actual information that the SMF requested to be informed such as delay critical GBR flows; see figure 12 step 2 & ¶ 0414-0415. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akhter latency measurement system to use the user plane function in order to 

Claims 7-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Akhter et al. (US Publication No.  2015/0281028, hereinafter referred to as Akhter) in view of Dao (US Publication No.  2019/0253917, hereinafter referred as Dao).
Regarding Claim 7, Akhter discloses an apparatus, comprising:
at least one processor; and at least one memory including computer program code; 
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to (The process is performed by a processor; see ¶ 0111. The processor receive instruction and data from memory; see ¶ 0112.):
receive, from a network entity, for each network entity involved in a path where network delay is to be estimated, at least one hop delay measurement request one or more of at least one destination internet protocol address for the apparatus for the hop, at least one network instance, and at least one differentiated services codepoint that the apparatus expects to use (Receiving a request for latency; see figure 2 block 82. Transmit mediatrace request to nodes in flow path; see figure 2 block 84. Receive one-way-delay from nodes in flow path; see figure 2 block 86. The request is addressed to the destination device [network instance]; see ¶ 0044.);
 derive a table by, for each peer node associated with an internet protocol destination address, determining at least one existing configured mapping of at least one network instance into a transport resource Ti per internet protocol destination address (The latency [hop delay] is calculated for each hop; see figure 2 block 88 & ¶ 0081. By determining the OWD latency from the source to any given node along the flow path, the hop-by-hop latency [hop delay] may be calculated; see ¶ 0081. Examiner have interpreted the one pair to be the addresses of the source and destination of the hops.); and
 transmit the derived table to the network entity (Provide the latency to a requesting device; see figure 2 block 90 & ¶ 0087.).
Akhter discloses that the “the request is sent over the same or different communications links as the user traffic, such as sending the request over a separate management network; see ¶ 0043”, but fails to explicitly disclose that delay measurement request over N4/next generation application protocol. However, in analogous art, Dao discloses that The SMF [network entity] may also connect to a UPF [apparatus] through a logical interface such as network interface N4.It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akhter latency measurement system to use the user plane function in order monitor network segments that cause the QoS violation so that suitable remedy solutions can be implemented; see ¶ 0070.

Regarding Claim 8, Akhter, as applies to the parent claim above, fails to disclose that the apparatus comprises a session management function. However, in analogous art, Dao discloses the apparatus is a user plane function (UPF); see figure 12. The UPF to report events, with the session management function (SMF), related to an N4 session for an individual PDU Session; see figure 12 step 2. The report includes the Measurement information parameter contains the actual information that the SMF requested to be informed such as delay critical GBR flows; see figure 12 step 2 & ¶ 0414-0415. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akhter latency measurement system to use the user plane function in order to monitor network segments that cause the QoS violation so that suitable remedy solutions can be implemented; see ¶ 0070.

Regarding Claim 9, Akhter, as applies to the parent claim above, fails to disclose that the network entity comprises a user plane function. However, in analogous art, Dao discloses the network Akhter latency measurement system to use the user plane function in order to monitor network segments that cause the QoS violation so that suitable remedy solutions can be implemented; see ¶ 0070.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yao et al. (US 2020/0359244) The prior art discloses embodiments relate to performance measurements in Third Generation Partnership Project Long Term Evolution 5th generation (5G) networks; see ¶ 0002. 
Mahajan et al. (US 11,153,190) The prior art discloses embodiments relate to various techniques for using traceroute with tunnels and cloud-based systems for determining measures of network performance; see Column 1 lines 5-11 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/              Examiner, Art Unit 2472  


/HASSAN KIZOU/               Supervisory Patent Examiner, Art Unit 2472                                                                                                                                                                                                                                                                                      /HASSAN KIZOU/